NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 VICTOR MEMIDO BALOGUN, AKA                         No.    14-70703
 Victor Balogun,
                                                    Agency No. A205-719-427
               Petitioner,

    v.                                              MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Victor Balogun, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s determination that, even if

Balogun is Christian, he failed to establish past persecution or a clear probability of

future persecution on account of his Christianity. See Hoxha v. Ashcroft, 319 F.3d

1179, 1185 (9th Cir. 2003) (evidence did not compel a finding that it was more

probable than not that petitioner would be persecuted). Thus, Balogun’s

withholding of removal claim fails.

      We lack jurisdiction to consider Balogun’s contention that the IJ violated his

due process rights with respect to corroboration of his Christian beliefs because he

failed to raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DIMISSED in part.




                                          2                                     14-70703